Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed April 9, 2021.  At this point claims 21-30 are pending in the instant application and ready for examination by the Examiner.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 21-23, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchner in view of Kim and further in view of Witkowski.; U. S. Patent 6108597, referred to as Kirchner; (U. S. Patent Publication 20140258192, referred to as Kim; U. S. Patent Publication 20080068205, referred to as Witkowski)

Claim 21
Kirchner discloses a method of maneuvering a robotic device along a trajectory, comprising: determining one or more potential control outputs, each of the one or more potential control outputs associated with a respective training set of a plurality of training feature sets, each of the plurality of training feature sets (Kirchner, c10:58 through c11:4; A total number of 80 training sets were generated and fed in at stochastic selection. Because the generalised delta learning rule was used, the backpropagation error from the difference between the desired output vector and the one generated from the network at each trial, was computed.)…. determining a first output based on a transformation obtained from the one or more potential control outputs, each of the one or more potential control outputs being determined based on the training signal and features of the respective training set of the plurality of training feature sets. (Kirchner, c13:19-34; For example, the implementation of TURN-RIGHT in the robot initiates a turning maneuver to the right that is controlled by the readings of the front and front-side US sensors, which are assumed to detect correctly the entrance to the right "as it comes along". It may happen that an entrance is overlooked, resulting in a U-turn rather than a right-turn. The probabilities of the respective actual outcomes of an action have 
Kirchner does not disclose expressly (i) includes features of a first type and at least one feature of a different second type….. and includes movement of the robot.
Kim discloses (i) includes features of a first type and at least one feature of a different second type. (Kim, 0014; ‘According to another embodiment, the sensor unit may include: a location sensor unit for collecting three-dimensional location information of the trainee; a red-green-blue (RGB) sensor unit for collecting color information of the trainee; and a mobile device sensor unit for collecting mobile device usage information of the trainee.’)…. and includes movement of the robot. (Kim, 0025, 0039; ‘According to another embodiment, the generating of a series of robot instruction information or a series of trainee instruction information may further include: generating movement instruction to change a location of the robot; and generating a gesture instruction to change a motion of the robot.’ And ‘FIG. 7 is a diagram showing an activity place of a robot and a trainee moving according to a movement instruction according to an embodiment of the present disclosure.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner and Kim before him before the effective filing date of the claimed invention, to modify Kirchner to incorporate more than one variable within a training set, and the use of sensors of Kim. Given the advantage of being able to employ the invention is a real world environment and increased accuracy 
Kirchner and Kim do not disclose expressly (ii) is obtained during training operation of the robotic device, the training operation being performed responsive to receiving a training signal from the robotic device.
WItkowski discloses (ii) is obtained during training operation of the robotic device, the training operation being performed responsive to receiving a training signal from the robotic device. (Witkowski, 0006, 0019;’ In accordance with an embodiment, a method for training a trainable transmitter in a vehicle includes receiving a request to enter a training mode of the trainable transmitter from a user, beginning a training mode of the trainable transmitter,…’ and ‘At block 40, a request to enter a training mode is received from a user at the trainable transmitter. For example, a user may provide a request by actuating a pushbutton (e.g., pushbutton 26 in FIG. 2) of the trainable transmitter.’ EC: Robot of applicant maps to vehicle.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim and Witkowski before him before the effective filing date of the claimed invention, to modify Kirchner and Kim to incorporate the ability of the robot itself to call for training of Witkowski. Given the advantage of if a situation exists in which the robot does not have a suitable response then ask for additional training so that it does, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 22

Kim discloses wherein the first type corresponds to a first plurality of input features received from a sensor, and the second type corresponds to a second plurality of input features received from the sensor. (Kim, 0014; ‘According to another embodiment, the sensor unit may include: a location sensor unit for collecting three-dimensional location information of the trainee; a red-green-blue (RGB) sensor unit for collecting color information of the trainee; and a mobile device sensor unit for collecting mobile device usage information of the trainee.’ EC: So one sensor pertains to color which can be determined by red, green or blue. Another sensor pertains to mobile device usage information. This has nothing to do with color.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner and Kim before him before the effective filing date of the claimed invention, to modify Kirchner to incorporate more than one variable within a training set, and the use of sensors of Kim. Given the advantage of being able to employ the invention is a real world environment and increased accuracy with a plurality of variables, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 23
Kirchner discloses determining a similarity measure based on a difference between one or more first values of features of a first subset of the plurality of training feature sets and one or more second values of features of a second subset for the Kirchner, c10:58 through c11:4; A total number of 80 training sets were generated and fed in at stochastic selection. Because the generalised delta learning rule was used, the backpropagation error from the difference between the desired output vector and the one generated from the network at each trial, was computed. EC: ‘Similarity measure’ of applicant maps to the difference between what the outcome is and what it should be.)

Claim 29
Kirchner discloses a system for maneuvering a robotic device along a trajectory, comprising: a memory having computer readable instructions stored thereon; at least one processor configured to execute the computer readable instructions to (Kirchner, c6:50-56; All necessary computations for control and navigation are distributed among two computers. First, there is a HCll-based microcontroller board for the basic control tasks like generating the appropriate PWM signals. Second, there is a standard notebook computer on which are implemented the higher level control modules as well as path generation and global positioning routines. EC: Computers contain instructions, processor(s) and memory.), determine one or more potential control outputs, each of the one or more potential control outputs associated with a respective training set of a plurality of training feature sets, each of the plurality of training feature sets (Kirchner, c10:58 through c11:4; A total number of 80 training sets were generated and fed in at stochastic selection. Because the generalised delta learning rule was used, the backpropagation error from the difference between the desired output vector and the one generated from the network at each trial, was computed.)…. determine a first Kirchner, c13:19-34; For example, the implementation of TURN-RIGHT in the robot initiates a turning maneuver to the right that is controlled by the readings of the front and front-side US sensors, which are assumed to detect correctly the entrance to the right "as it comes along". It may happen that an entrance is overlooked, resulting in a U-turn rather than a right-turn. The probabilities of the respective actual outcomes of an action have to be estimated or empirically tested a priori. For the robot in the test net, assume that TURN-RIGHT works correctly in 90%, results in a U-turn in 4%, and results in no turn (going straight) in 6% of all cases, provided that the respective junction is such that there is a way to go straight; otherwise assume TURN-RIGHT works correctly in 96% and U-turns in 4%.)
Kirchner does not disclose expressly (i) includes features of a first type and at least one feature of a different second type…. and includes movement of the robotic device.
Kim discloses (i) includes features of a first type and at least one feature of a different second type. (Kim, 0014; ‘According to another embodiment, the sensor unit may include: a location sensor unit for collecting three-dimensional location information of the trainee; a red-green-blue (RGB) sensor unit for collecting color information of the trainee; and a mobile device sensor unit for collecting mobile device usage information of the trainee.’)…. and includes movement of the robotic device. (Kim, 0025, 0039; ‘According to another embodiment, the generating of a series of robot instruction 
Kirchner and Kim do not disclose expressly and (ii) is obtained during training operation of the robotic device, the training operation being performed responsive to receiving a training signal from the robotic device.
WItkowski discloses and (ii) is obtained during training operation of the robotic device, the training operation being performed responsive to receiving a training signal from the robotic device. (Witkowski, 0006, 0019;’ In accordance with an embodiment, a method for training a trainable transmitter in a vehicle includes receiving a request to enter a training mode of the trainable transmitter from a user, beginning a training mode of the trainable transmitter,…’ and ‘At block 40, a request to enter a training mode is received from a user at the trainable transmitter. For example, a user may provide a request by actuating a pushbutton (e.g., pushbutton 26 in FIG. 2) of the trainable transmitter.’ EC: Robot of applicant maps to vehicle.) It would have been obvious to one 

Claim 30
Kirchner discloses a non-transitory computer readable medium having computer readable instructions stored thereon, that when executed by at least one processor configure the at least one processor to, determining one or more potential control outputs, each of the one or more potential control outputs associated with a respective training set of a plurality of training feature sets, each of the plurality of training feature sets (Kirchner, c10:58 through c11:4; A total number of 80 training sets were generated and fed in at stochastic selection. Because the generalised delta learning rule was used, the backpropagation error from the difference between the desired output vector and the one generated from the network at each trial, was computed.)…. determining a first output based on a transformation obtained from the one or more potential control outputs, each of the one or more potential control outputs being determined based on the training signal and features of the respective training set of the plurality of training feature sets. (Kirchner, c13:19-34; For example, the implementation of TURN-RIGHT in the robot initiates a turning maneuver to the right that is controlled by the readings of the front and front-side US sensors, which are assumed to detect correctly the entrance 
Kirchner does not disclose expressly (i) includes features of a first type and at least one feature of a different second type…. and includes movement of the robotic device.
Kim discloses (i) includes features of a first type and at least one feature of a different second type. (Kim, 0014; ‘According to another embodiment, the sensor unit may include: a location sensor unit for collecting three-dimensional location information of the trainee; a red-green-blue (RGB) sensor unit for collecting color information of the trainee; and a mobile device sensor unit for collecting mobile device usage information of the trainee.’)…. and includes movement of the robotic device. (Kim, 0025, 0039; ‘According to another embodiment, the generating of a series of robot instruction information or a series of trainee instruction information may further include: generating movement instruction to change a location of the robot; and generating a gesture instruction to change a motion of the robot.’ And ‘FIG. 7 is a diagram showing an activity place of a robot and a trainee moving according to a movement instruction according to an embodiment of the present disclosure.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner and Kim before him before the 
Kirchner and Kim do not disclose expressly and (ii) is obtained during training operation of the robotic device, the training operation being performed responsive to receiving a training signal from the robotic device.
WItkowski discloses and (ii) is obtained during training operation of the robotic device, the training operation being performed responsive to receiving a training signal from the robotic device. (Witkowski, 0006, 0019;’ In accordance with an embodiment, a method for training a trainable transmitter in a vehicle includes receiving a request to enter a training mode of the trainable transmitter from a user, beginning a training mode of the trainable transmitter,…’ and ‘At block 40, a request to enter a training mode is received from a user at the trainable transmitter. For example, a user may provide a request by actuating a pushbutton (e.g., pushbutton 26 in FIG. 2) of the trainable transmitter.’ EC: Robot of applicant maps to vehicle.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim and Witkowski before him before the effective filing date of the claimed invention, to modify Kirchner and Kim to incorporate the ability of the robot itself to call for training of Witkowski. Given the advantage of if a situation exists in which the robot does not have a suitable response then ask for additional training so that it does, one having ordinary skill in the art would have been motivated to make this obvious modification. 


Claim(s) 24-25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchner, Kim and WItkowski as applied to claim 21-23 and 29-30 above, and further in view of Mehrotra. (Elements of artificial neural networks, referred to as Mehrotra.)

Claim 24
Kirchner discloses where in the similarity measure is determined based on comparing the first values of the respective training set with a corresponding feature of the plurality of training feature sets. (Kirchner, c10:58 through c11:4; A total number of 80 training sets were generated and fed in at stochastic selection. Because the generalised delta learning rule was used, the backpropagation error from the difference between the desired output vector and the one generated from the network at each trial, was computed. EC: ‘Similarity measure’ of applicant maps to the difference between what the outcome is and what it should be.)
Kirchner. Kim and WItkowski do not disclose expressly the plurality of training feature sets including a number of training features.
Mehrotra discloses the plurality of training feature sets including a number of training features. (Mehrotra, p48; Let  i1 , i 2 , . . . , i p denote the training set, containing p input vectors . Each input vector ij = (ij, o, i j, 1 . . . , i j,n ) includes the constant component (i j,o  ≡ 1) associated with the threshold weight. EC: the training feature set maps to ij = (ij, o, i j, 1 . . . , i j,n ).) It would have been obvious to one having 

Claim 25
Kirchner. Kim and WItkowski do not disclose expressly determining a similarity measure based on a distance metric between individual features of a first subset of the plurality of training feature sets and corresponding features of a respective one of the plurality of training feature sets.
Mehrotra discloses determining a similarity measure based on a distance metric between individual features of a first subset of the plurality of training feature sets and corresponding features of a respective one of the plurality of training feature sets. (Mehrotra, p70; An error measure may be obtained by examining the difference L p, j = |o p ,j — dp, j| between the jth components of the actual and desired output vectors . For the entire output vector, a measure indicating its distance from the desired vector is Lp = ((Lp, 1)u +…+ (Lp, K)u)u, for some u>0.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim and Witkowski and Mehrotra before him before the effective filing date of the claimed invention, to modify Kirchner, Kim and Witkowski to incorporate common knowledge of neural networks of Mehrotra. Given the advantage of providing detailed information pertaining to training set and how they are 

Claim 27
Kirchner. Kim and WItkowski do not disclose expressly wherein the transformation includes a statistical operation performed on individual ones of the one or more potential control outputs associated with a selected N training sets, N is an integer value.
Mehrotra discloses wherein the transformation includes a statistical operation performed on individual ones of the one or more potential control outputs associated with a selected N training sets, N is an integer value. (Mehrotra, p48; Let  i1 , i 2 , . . . , i p denote the training set, containing p input vectors . Each input vector ij = (ij, o, i j, 1 . . . , i j,n ) includes the constant component (i j,o  ≡ 1) associated with the threshold weight. EC: The subscripts p and j are integers.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim and Witkowski and Mehrotra before him before the effective filing date of the claimed invention, to modify Kirchner, Kim and Witkowski to incorporate common knowledge of neural networks of Mehrotra. Given the advantage of providing detailed information pertaining to training set and how they are used when training a neural network, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 28

Mehrotra discloses wherein the statistical operation is selected from a group including mean and percentile. (Mehrotra, p204; They have empirically observed that the neural gas algorithm performs better than each of Kohonen's SOM, a statistical clustering algorithm (k-means clustering), and maximum entropy algorithms, on a large clustering problem of which a simplified version is illustrated in figure 5 .24. EC: ‘Means and percentile’ is only mentioned in [0015] in the published application with no further description.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim and Witkowski and Mehrotra before him before the effective filing date of the claimed invention, to modify Kirchner, Kim and Witkowski to incorporate common knowledge of neural networks of Mehrotra. Given the advantage of providing detailed information pertaining to training set and how they are used when training a neural network, one having ordinary skill in the art would have been motivated to make this obvious modification. 


Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchner, Kim and Mehrotra as applied to claim 24-25 and 27-2 above, and further in view of Desbiens. (U. S. Patent 7873634, referred to as Desbiens)

Claim 26
Mehrotra, p48; Let  i1 , i 2 , . . . , i p denote the training set, containing p input vectors . Each input vector ij = (ij, o, i j, 1 . . . , i j,n ) includes the constant component (i j,o  ≡ 1) associated with the threshold weight. EC: The subscripts p and j are integers.)
Mehrotra discloses…. N is an integer value. (Mehrotra, p48; Let  i1 , i 2 , . . . , i p denote the training set, containing p input vectors . Each input vector ij = (ij, o, i j, 1 . . . , i j,n ) includes the constant component (i j,o  ≡ 1) associated with the threshold weight. EC: The subscripts p and j are integers.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim and Witkowski and Mehrotra before him before the effective filing date of the claimed invention, to modify Kirchner, Kim and Witkowski to incorporate common knowledge of neural networks of Mehrotra. Given the advantage of providing detailed information pertaining to training set and how they are used when training a neural network, one having ordinary skill in the art would have been motivated to make this obvious modification.
Kirchner. Kim, WItkowski and Mehrotra do not disclose expressly wherein the respective one of the plurality of training feature sets being selected based on N training feature sets associated with a lowest percentile of the distance.
Desbiens discloses wherein the respective one of the plurality of training feature sets being selected based on N training feature sets associated with a lowest percentile of the distance. (Desbiens, claim 1;’….i) determining a neighborhood of the target file among the reference files in the database of reference files, and forming a training set comprising reference files of this neighborhood, versus which neighborhood as a whole the target file is to be assessed, wherein said step of forming a training set comprises extracting a feature vector of the target file and finding n closest neighbors of the feature vector of the target file among features vectors in the database of reference files, and wherein said finding n closest neighbors comprises using one of: i) Euclidean distance, ii) cosine distance and….) It would have been obvious to one having ordinary skill in the art, having the teachings of Kirchner, Kim and Witkowski, Mehrotra and Desbiens before him before the effective filing date of the claimed invention, to modify Kirchner, Kim, Witkowski and Mehrotra to incorporate generate a training set using good examples of input and output matches of Desbiens. Given the advantage of shortening training and computational costs, one having ordinary skill in the art would have been motivated to make this obvious modification. 


Response to Arguments
3.	Applicant’s arguments filed on 4/30/2021 for claims 21-30 have been fully considered but are not persuasive.

4.	Applicant’s argument:
Claim 21 has been amended to include, inter alia, “... (ii) is obtained during training operation of the robotic device, the training operation being performed responsive to receiving a training signal from the robotic device and includes movement of the robot;” to differentiate the training of the robotic device from the training performed in Witkowski. Witkowski teaches of a radio frequency (“RF”) transceiver capable of learning frequency bands, encryption schemes, and other standardized parameters of radio transmitters, such as garage door openers. In order to differentiate the training of the robot from training of an RF transceiver, claims have been amended to recite the training operation “includes movement of the robot.” This characteristic is not found in the RF transceivers of the referenced art.

Examiner’s answer:

 (ii) is obtained during training operation of the robotic device, the training operation being performed responsive to receiving a training signal from the robotic device and includes movement of the robot

This states a ‘…training signal from a robot…’ without much clarification. Is the applicant attempting to imply a training algorithm in which feedback of location is required? If so, this is not declared. The examiner views this as the robot is a trainer. Sensors within the robot are required for movement of the robot. 


Conclusion	
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


6.	Claims 21-30 are rejected.


Correspondence Information
7.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)










/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121